UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4319


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDERICK MAURICE BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:04-cr-00120-FDW-1)


Submitted:    January 8, 2010                 Decided:   February 2, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Faith S. Bushnaq, BUSHNAQ LAW OFFICE, PLLC, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Frederick          Maurice         Brown       appeals        from      the     121-month

sentence         imposed          following          his      guilty     plea,        pursuant           to    a

written plea agreement, to one count of conspiracy to possess

with intent to distribute cocaine and cocaine base in violation

of    21    U.S.C.       §       846    (2006).              Brown’s    counsel          filed       a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that       there        are       no      meritorious            grounds           for    appeal,             but

questioning whether the district court sufficiently articulated

the reasons for Brown’s sentence.                                    Brown was advised of his

right      to    file        a    pro    se    brief,          but     has    not     done      so.        The

Government has not filed a brief.                             Finding no error, we affirm.

                 This     court          reviews         a    sentence        for     reasonableness,

applying        an     abuse        of    discretion            standard.            Gall       v.       United

States, 552 U.S. 38, 51 (2007).                               This review requires appellate

consideration            of       both        the     procedural             and    the        substantive

reasonableness of a sentence.                        Id.

                 In    determining             procedural            reasonableness,             we      first

assess      whether           the       district         court        properly        calculated           the

defendant’s advisory guidelines range.                                 Gall, 552 U.S. at 49-51.

We then determine whether the district court failed to consider

the    18       U.S.C.       §     3553(a)          (2006)      factors        and       any     arguments

presented by the parties, treated the guidelines as mandatory,

selected        a     sentence          based       on       “clearly        erroneous         facts,”        or

                                                         2
failed to sufficiently explain the selected sentence.                       Id. at

51; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

We    then   review    whether    the    district   court    considered    the    18

U.S.C.       §    3553(a)     (2006)    factors,    analyzed       the   arguments

presented by the parties, and made “an individualized assessment

based on the facts presented.”             Gall, 552 U.S. at 50; see United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding

that, while the “individualized assessment need not be elaborate

or lengthy, . . . it must provide a rationale tailored to the

particular case . . . and [be] adequate to permit meaningful

appellate review” (internal quotation marks omitted)).

                 Finally, we review the substantive reasonableness of

the    sentence,       “taking    into    account    the     ‘totality     of    the

circumstances, including the extent of any variance from the

[g]uidelines range.’”            Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).              This court accords a sentence within the

properly calculated guidelines range an appellate presumption of

reasonableness.            United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).                      Such a

presumption can be rebutted only by showing “that the sentence

is unreasonable when measured against the § 3553(a) factors.”

United    States      v.    Montes-Pineda,    445   F.3d    375,   379   (4th   Cir.

2006) (internal quotation marks omitted).



                                          3
              The district court followed the necessary procedural

steps    in   sentencing       Brown,    properly   calculating,   treating    as

advisory, and considering the guidelines range, performing an

individualized assessment of the relevant § 3553(a) factors, and

stating in open court the reasons for its sentence.                      Brown’s

sentence, which is at the low end of the applicable guidelines

range and below the statutory maximum of life imprisonment, is

presumed on appeal to be reasonable, and Brown does not rebut

this presumption.            We conclude that the district court did not

abuse its discretion in sentencing Brown.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore    affirm    the   district    court’s   judgment.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed,    but      counsel    believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED

                                           4